DETAILED ACTION
Notice of Allowance

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
	Claims 1, 3, 5, 7, 9, 10, 12, 14, 16, 18, and 20 are amended.  Claims 8, 11, 19, and 21 are cancelled.  Claims 1-7, 9, 10, 12-18, and 20 are pending.

Response to Arguments
The 35 U.S.C. § 112(b) or 35 U.S.C. § 112, 2nd paragraph rejection of claim is withdrawn in view of the amendment to the claim.
The 35 U.S.C. § 103(a) rejections of claims 1 and 12 are withdrawn in view of the amendments to claims 1 and 12 that incorporate the limitations of claims 8/11 and 19/21 respectively (claims 11 and 21 being objected to in the previous Office Action).

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sona Dalal on 7/15/2022.

The application has been amended as follows: 

	Claim 1

	Deleted “using the electromyography device, identifying a presence of a predefined waveform in the EMG signal, wherein the predefined waveform comprises a first portion having a first amplitude and a first frequency and a second portion having a second amplitude and a second frequency, wherein the first amplitude is greater than the second amplitude, wherein the first frequency is greater than the second frequency, and wherein the second portion precedes or follows the first portion” in lines 15-20.

Inserted “using the electromyography device, identifying a presence of a predefined waveform in the EMG signal, wherein the predefined waveform comprises a first portion having a first amplitude and a first frequency and a second portion having a second amplitude and a second frequency, wherein the first amplitude is greater than the second amplitude, wherein the first frequency is greater than the second frequency, and wherein the second portion precedes or follows the first portion;” after line 4.

Changed “determining if the EMG signal” in line 5 to “determining if the identified predefined waveform in the EMG signal”




Claim 12

Deleted “identifies a presence of a predefined waveform in the EMG signal, wherein the predefined waveform comprises a first portion having a first amplitude and a first frequency and a second portion having a second amplitude and a second frequency, wherein the first amplitude is greater than the second amplitude, wherein the first frequency is greater than the second frequency, and wherein the second portion precedes or follows the first portion” in lines 14-18.

Inserted “identifies a presence of a predefined waveform in the EMG signal, wherein the predefined waveform comprises a first portion having a first amplitude and a first frequency and a second portion having a second amplitude and a second frequency, wherein the first amplitude is greater than the second amplitude, wherein the first frequency is greater than the second frequency, and wherein the second portion precedes or follows the first portion” after line 6.

Changed “determines if the EMG signal” to “determines if the identified predefined waveform in the EMG signal” in line 7.

Allowable Subject Matter
Claims 1-7, 9, 10, 12-18, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: Please see the previous Office Action.  An updated search did not yield any additional relevant references related to EMG signal recordation in the presence of needle electrode movement
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-7, 9, 10, 12-18, and 20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tho Q. Tran whose telephone number is (571)270-1892. The examiner can normally be reached 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO Q TRAN/               Examiner, Art Unit 3791                                                                                                                                                                                         
/JACQUELINE CHENG/               Supervisory Patent Examiner, Art Unit 3791